NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUBY ESTELLA GARIBALDI, AKA Ruby No. 19-70507
Estella Ortega Garibaldi,
                                 Agency No. A095-771-559
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 10, 2021
                            San Francisco, California

Before: GOULD and COLLINS, Circuit Judges, and EZRA,** District Judge.

      Ruby Garibaldi (“Garibaldi” or “Petitioner”), a native of Mexico who was

brought to the United States as an infant, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
Judge’s (“IJ”) decision ordering her removal to Mexico. Garibaldi’s petition is

based upon her contention that she received ineffective assistance of counsel in the

aforementioned proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252, and

we review de novo legal determinations and constitutional questions. Guan

v. Barr, 925 F.3d 1022, 1031 (9th Cir. 2019) (citing Diaz–Jimenez v. Sessions,

902 F.3d 955, 958 (9th Cir. 2018)). We dismiss Garibaldi’s petition for review for

lack of jurisdiction.1

      Garibaldi’s petition to this Court only raises ineffective assistance of counsel

claims, which were raised for the first time before this Court.2 However,

petitioners generally cannot raise unexhausted claims not raised in the first instance

before the BIA, particularly claims that could have been corrected by the BIA. See

Vilchiz–Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (“[T]o the extent

petitioners contend they received ineffective assistance of counsel, we lack

jurisdiction to review unexhausted claims that could have been corrected by the


1
  We further deny Petitioner’s Motion to Take Judicial Notice of (1) a letter from
the State Bar of Arizona and (2) a liability release because the Immigration and
Nationality Act “limits our review to the ‘administrative record upon which the
deportation order is based and the Attorney General’s findings of fact.’” See
Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996); 8 U.S.C. § 1252(b)(4)(A).
2
  Petitioner does not argue in her petition for review that the BIA made any error in
its decision to affirm the IJ, and she therefore waives any challenge not premised
on her ineffective assistance of counsel claims. See Rizk v. Holder, 629 F.3d 1083,
1091 n.3 (9th Cir. 2011) (stating that issues not raised in the opening brief are
considered waived).

                                          2
BIA.”); Singh v. Gonzales, 499 F.3d 969, 973 (9th Cir. 2007); Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004); Liu v. Waters, 55 F.3d 421, 426 (9th Cir. 1995).

Because Garibaldi raises unexhausted ineffective assistance of counsel claims for

the first time before this Court, we lack jurisdiction to review them.3

      PETITION FOR REVIEW DISMISSED.




3
  While we are unable to review Petitioner’s claims, she may be able to file a
motion to reopen before the BIA. At oral argument, counsel for the Government
indicated that Petitioner could file such a motion, although counsel took no
position on the merits of the motion or whether the Department of Homeland
Security would oppose it.

                                          3